         Case: 1:20-cv-02542-JG Doc #: 1 Filed: 11/11/20 1 of 19. PageID #: 1




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

COLLEEN KUCHAR                             )   CASE NO.
c/o her attorneys Tittle & Perlmuter       )
4106 Bridge Avenue                         )   JUDGE
Cleveland, OH 44113                        )
                                           )   Magistrate Judge
On behalf of herself and all others        )
similarly situated,                        )
                                           )   PLAINTIFF’S CLASS AND
               Plaintiff,                  )   COLLECTIVE ACTION
  v.                                       )   COMPLAINT UNDER THE FAIR
                                           )   LABOR STANDARD ACT AND
SABER HEALTHCARE HOLDINGS,                 )   STATE LAW WITH JURY DEMAND
LLC                                        )
c/o its Statutory Agent                    )
Gregory Nicoluzakis                        )
26691 Richmond Road                        )
Bedford Heights, Ohio 44146                )
                                           )
 -and-                                     )
                                           )
SABER HEALTHCARE GROUP, LLC,               )
c/o its Statutory Agent                    )
Gregory Nicoluzakis                        )
26691 Richmond Road                        )
Bedford Heights, Ohio 44146                )
                                           )
  -and-                                    )
                                           )
MULTI-CARE MANAGEMENT, INC.                )
c/o Statutory Agent                        )
350 Corporate Circle, Inc.                 )
30100 Chagrin Boulevard, Ste. 350          )
Cleveland, OH 44124                        )
                                           )
  -and-                                    )
                                           )
AURORA MANOR LP                            )
c/o its Statutory Agent                    )
Portage County Alzheimer Etc               )
3659 Green Road                            )
Suite 320                                  )
Beachwood, Ohio 4122                       )
        Case: 1:20-cv-02542-JG Doc #: 1 Filed: 11/11/20 2 of 19. PageID #: 2




                                                 )
                Defendants.                      )
                                                 )

       Plaintiff Colleen Kuchar, through counsel, for her Class and Collective Action Complaint

against Defendants Saber Healthcare Holdings, LLC, Saber Healthcare Group, LLC, Multi-Care

Management, Inc., and Aurora Manor LP (together “Defendants”), states and alleges as follows:

                                       INTRODUCTION

       1.      This case challenges Defendants’ practice by which they willfully violated the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, as well as the Ohio overtime compensation

statute, Ohio Rev. Code Ann. § 4111.03, Ohio’s Prompt Pay Act, Ohio Rev. Code Ann. § 4113.15,

and Ohio Const. art. II, § 34a.

       2.      Plaintiff brings this case as an FLSA “collective action” pursuant to 29 U.S.C. §

216(b), which provides that “[a]n action to recover the liability“ prescribed by the FLSA “may be

maintained against any employer … by any one or more employees for and on behalf of himself

or themselves and other employees similarly situated.“ Plaintiff brings this case on behalf of

herself and other “similarly-situated” persons who may join the case pursuant to § 216(b) (the

“Potential Opt-Ins”).

       3.      Plaintiff also brings this case as a class action pursuant to FED. R. CIV. P. 23 on

behalf of herself and other members of two classes of persons, defined herein (the “Ohio Classes”),

who assert factually-related claims under Ohio’s overtime compensation statute and Prompt Pay

Act.

                                  JURISDICTION AND VENUE

       4.      This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 216(b).



                                                2
        Case: 1:20-cv-02542-JG Doc #: 1 Filed: 11/11/20 3 of 19. PageID #: 3




       5.      This Court has supplemental jurisdiction over Plaintiff’s state-law claims because

those claims are so related to the FLSA claims as to form part of the same case or controversy.

       6.      Venue is proper in this judicial district and division pursuant to 28 U.S.C. § 1391(b)

because all Defendants are headquartered and therefore reside in this district and division, and all

Defendants have each conducted continuous business at skilled nursing facilities within the

territorial jurisdiction of this Court. Moreover, as described below, a substantial part of the events

or omissions giving rise to Plaintiff’s claims occurred in this district and division.

                                             PARTIES

       7.      Plaintiff Colleen Kuchar is a citizen of the United States and an Ohio resident and,

at all times relevant as described below, was an employee of all Defendants, working at

Defendants’ skilled nursing, long-term care, and rehabilitation facility known as Aurora Manor

Special Care Centre.

       8.      Defendant Saber Healthcare Holdings, LLC is a domestic limited liability company

that is headquartered in Cuyahoga County, Ohio that conducts business through its direct and

indirect ownership of skilled nursing, long-term care, and rehabilitation facilities throughout Ohio,

including facilities in this district and division, as well as in other locations in Delaware, Florida,

Indiana, North Carolina, Pennsylvania, and Virginia. According to records maintained by the Ohio

Secretary of State, Saber Healthcare Group, LLC’s statutory agent for service of process is Gregory

Nicoluzakis, 26691 Richmond Road, Bedford Heights, Ohio 44146.

       9.      Defendant Saber Healthcare Group, LLC is a domestic limited liability company

that is headquartered in Cuyahoga County, Ohio, is an affiliate or subsidiary of Saber Healthcare

Holdings, and, at all times relevant, provided consulting services, including legal compliance

services, to the various facilities owned by Saber Healthcare Holdings, including facilities in this




                                                  3
        Case: 1:20-cv-02542-JG Doc #: 1 Filed: 11/11/20 4 of 19. PageID #: 4




district and division. According to records maintained by the Ohio Secretary of State, Saber

Healthcare Group, LLC’s statutory agent for service of process is Gregory Nicoluzakis, 26691

Richmond Road, Bedford Heights, Ohio 44146.

       10.     Defendant Multi-Care Management, Inc. is a domestic limited liability company

that is headquartered in Cuyahoga County, Ohio, is also an affiliate or subsidiary of Saber

Healthcare Holdings, LLC and Saber Healthcare Group, LLC and, at all times relevant, provided

operational and management services at several Saber Healthcare Holdings, LLC facilities,

including Aurora Manor Special Care Centre. According to records maintained by the Ohio

Secretary of State, Multi-Care Management, Inc.’s statutory agent for service of process is 350

Corporate Circle, Inc., 30100 Chagrin Boulevard, Beachwood, Ohio 44124.

       11.     Defendant Aurora Manor LP is a domestic limited partnership that conducts

business in this district and division, is an affiliate or subsidiary of Saber Healthcare Holdings,

LLC, and at all times relevant, provided operational and management services at Aurora Manor

Special Care Centre. According to records maintained by the Ohio Secretary of State, Aurora

Manor LP’s statutory agent for service of process is Corporation Service Company, 50 West Broad

Street, Suite 1330, Columbus, Ohio 43215.

                                  FACTUAL ALLEGATIONS

                                       Defendants’ Business

       12.     Saber Healthcare Holdings LLC, directly and indirectly owns more than 100 skilled

nursing and rehabilitation facilities in Ohio, Pennsylvania, Virginia, Indiana, Delaware, North

Carolina, and Florida, including Aurora Manor Special Care Centre. Those facilities, when

referenced hereinafter collectively, are so referred to as “Saber Facilities.”




                                                  4
        Case: 1:20-cv-02542-JG Doc #: 1 Filed: 11/11/20 5 of 19. PageID #: 5




        13.      Saber Healthcare Holdings LLC operates and manages the Saber Facilities through

its affiliates and subsidiaries like the co-Defendants herein, as well as dozens of other similar

affiliate and subsidiary entities across the country.

              Defendants’ Employment of Plaintiff, the Opt-Ins, and Class Members

        14.      Plaintiff, the Potential Opt-Ins who may join this case pursuant to 29 U.S.C. §

216(b), and all members of the Ohio Classes worked for Defendants as Minimum Data Set

(“MDS”) nurses.

        15.      According to job postings on ZipRecruiter.com, an MDS nurse’s job duties consist

of “collect[ing] information and data and us[ing] it to create reports on patient health care at the

facility” required by State and federal governments.

        16.      MDS nurses perform those assessments through the completion of a Resident

Assessment Instrument (“RAI”) form for each patient, done at admission, quarterly, and with

changes in patients’ condition.

        17.       Literature published by the Centers for Medicare & Medicaid Services (“CMS”)

states that the RAI “provides a structured, standardized approach for applying a problem

identification process in long-term care facilities.”

        18.      An RAI is completed utilizing the well-established techniques and guidelines set

forth   in    CMS’    RAI    Manual,    the   current   version   of   which   can   be   found     at

https://downloads.cms.gov/files/mds-3.0-rai-manual-v1.17.1_october_2019.pdf.

        19.      Defendants hire both registered nurses (“RNs”) and licensed practical nurses

(“LPNs”) as MDS nurses. Their job posts state that applicants to the position “[p]referably [have]

1-year experience in working with the [Resident Assessment Instrument] process” and/or

“[p]referably [have] 1-year experience in MDS Coordinator.”




                                                  5
        Case: 1:20-cv-02542-JG Doc #: 1 Filed: 11/11/20 6 of 19. PageID #: 6




       20.     Plaintiff is an LPN and was employed by Defendants at Aurora Manor Special Care

Center from 2012 until April 29, 2020. She was initially hired as a floor nurse in 2012 and accepted

a new position as MDS nurse in 2014, without any prior experience in MDS nursing. Plaintiff

worked as an MDS nurse for Defendants from 2014 until the end of her tenure.

       21.     According to its listing on Saber Healthcare Group’s website, Aurora Manor

Special Care Center is a 24-hour skilled nursing care center that provides its patients and residents

physical therapy, occupational therapy, speech therapy, short-term and long-term care, hospice

care, respite care, and 24-hour skilled nursing care.

       22.     Defendants regularly scheduled MDS nurses, including Plaintiff Colleen Kuchar,

to work 40 hours per workweek.

       23.     Despite being scheduled for 40 hours per workweek, the demands of the job

required Plaintiff, the Potential Opt-Ins, and the Ohio Class Members to work before and after

their scheduled shifts.

       24.     Thus, Defendants’ MDS nurses, including Plaintiff Colleen Kuchar, were regularly

required to work more than 40 hours per week.

       25.     Some of Defendants’ MDS nurses were compensated on a salary basis, others on

an hourly basis.

       26.     Colleen Kuchar fell into each of those categories at different times during her tenure

with Defendnts. She was paid on a salary basis from the time that she accepted the MDS nurse

position in 2014 through roughly March 24, 2019. She was then switched by Defendants to an

hourly pay basis, and was paid that way from roughly March 24, 2019 through the end of her

tenure with Defendants.




                                                 6
        Case: 1:20-cv-02542-JG Doc #: 1 Filed: 11/11/20 7 of 19. PageID #: 7




                                 Defendants’ Status as “Employers”

       27.     Defendant Aurora Manor LP was an “employer” of Plaintiff within the meaning of

the FLSA, 29 U.S.C. § 203(d) and Ohio Rev. Code Ann. § 4111.03(D)(2), as it was listed as

Colleen Kuchar’s employer on her W-2.

       28.     Defendant Multi-Care Management, Inc. was an “employer” of Plaintiff within the

meaning of the FLSA, 29 U.S.C. § 203(d) and Ohio Rev. Code Ann. § 4111.03(D)(2), in that it

had authority to promulgate work rules and assignments and to set the employees’ working

conditions. By way of example, Multi-Care Management, Inc. promulgated and published the

employee handbook governing the work of Plaintiff and her co-workers at Aurora Manor Special

Care Center.

       29.     Defendants Saber Healthcare Holdings LLC and Saber Healthcare Group LLC

were also “employers” of Plaintiff, the Potential Opt-Ins, and the Ohio Class Members pursuant

to 29 U.S.C. § 203(d) and Ohio Rev. Code Ann. § 4111.03(D)(2) in that they “act[ed] directly or

indirectly in the interest of an employer,” Defendant Aurora Manor LP, “in relation to employees,”

including Plaintiff, the Potential Opt-Ins, and the Ohio Class Members.

       30.     Defendant Saber Healthcare Holdings LLC has operational control over significant

aspects of Aurora Manor LP’s operations and day-to-day functions, including the hiring and firing,

and daily supervision, of Aurora Manor LP’s employees. For instance, Colleen Kuchar’s direct

supervisor was an employee of Saber Healthcare Holdings LLC.

       31.     Defendant Saber Healthcare Group LLC has operational control over significant

aspects of Aurora Manor LP’s operations and day-to-day functions, including by setting the

timekeeping practices and compensation of Aurora Manor LP’s employees.




                                                7
        Case: 1:20-cv-02542-JG Doc #: 1 Filed: 11/11/20 8 of 19. PageID #: 8




       32.      At all times relevant, all Defendants were, individually and jointly, an enterprise

within the meaning of 29 U.S.C. § 203(r), and an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

       33.      All of the Defendants share common and/or overlapping ownership and

management.

             Defendants’ Status as Joint Employers and as an Integrated Enterprise

       34.      Department of Labor regulations provide that employees may work simultaneously

for two or more “joint employers.” 29 C.F.R. § 791.2(a). Joint employment occurs when the two

employers are “not completely disassociated” from one another. Id. Joint employers “are

responsible, both individually and jointly, for compliance with all of the applicable provisions of

the act, including the overtime provisions.” Id.

       35.      Defendants were joint employers of Plaintiff, the Potential Opt-Ins, and the Ohio

Class Members, as more fully alleged in Paragraphs 27 through 33.

       36.      At all times relevant, Defendants were an “integrated enterprise” because they are

so interrelated such that they can be considered a single enterprise. They share overlapping

ownership, management, and control by and through the individual Defendants, as more fully in

Paragraphs 27 through 33.

          Defendants’ Failure to Pay Salaried MDS Nurses an Overtime Premium

        37.     During the period that she was salaried, like all salaried MDS nurses at Saber

Facilities, Ms. Kuchar was paid the same amount every pay period. In other words, Defendants

do not pay an overtime premium to MDS nurses of one-and-one-half their regular rate of pay for

hours worked over forty in a workweek.




                                                   8
           Case: 1:20-cv-02542-JG Doc #: 1 Filed: 11/11/20 9 of 19. PageID #: 9




       38.       Plaintiff, the Potential Opt-Ins, and the Ohio Class Members were non-exempt from

overtime pay in that the FLSA and Ohio law required Defendants to pay Plaintiff, the Potential

Opt-Ins, and the Ohio Class Members overtime compensation of at least one and one-half times

their “regular rate” for all hours worked in excess of forty hours in a workweek. 29 U.S.C. §§ 206,

207(e)(3); 29 C.F.R. § 778.117. The calculation of the “regular rate” must include “all

remunerations for employment paid to, or on behalf of, the employee.” 29 U.S.C. § 207(e)(3); 29

C.F.R. § 778.117.

             Defendants’ Failure to Pay Hourly MDS Nurses for All Hours Worked

           39.   During the period that she was hourly, like all hourly nurses at Saber Facilities,

Defendants did not pay Ms. Kuchar for all of the hours that Defendants suffered or permitted her

to work.

           40.   Rather, Defendants expected and required Ms. Kuchar and all hourly MDS nurses

to perform unpaid work off-the-clock before and after their scheduled shifts, and during break

periods.

           41.   For instance, Defendants automatically deducted an unpaid, thirty-minute meal

break from its hourly MDS nurses every shift.

           42.   However, Plaintiff, the Potential Opt-Ins, and the Ohio Class Members were rarely

able to stop working during their meal breaks.

           43.   Defendants knew that this work was being performed by Plaintiff, the Potential

Opt-Ins, and the Ohio Class Members off-the-clock.

           44.   For example, Plaintiff, the Potential Opt-Ins, and the Ohio Class Members’ work

was largely performed in PointClickCare, Defendants’ electronic medical record system.




                                                 9
       Case: 1:20-cv-02542-JG Doc #: 1 Filed: 11/11/20 10 of 19. PageID #: 10




        45.    Upon information and belief, PointClickCare logs, by date and time, the work

performed by Defendants’ MDS nurses.

        46.    PointClickCare logs put Defendants on notice that its MDS nurses were working

more than the 40 hours per workweek that they were paid.

        47.    Further, on several occasions, Plaintiff attempted to turn in timesheets that

accurately reflected the number of hours she worked that workweek.

        48.    In response, Defendants’ administrator told her that she was not permitted to put

more than 40 hours on any timesheet.

        49.    As a result of practices such as those described in Paragraphs 39 through 48,

Plaintiff, the Potential Opt-Ins, and the Ohio Class Members were deprived of regular and overtime

pay.

        50.    Plaintiff, the Potential Opt-Ins, and the Ohio Class Members frequently worked

forty or more hours per workweek, and thus, absent Defendants’ failure to pay for all hours worked

including by the practices described in Paragraphs 39 through 48, would have received overtime

compensation, or additional overtime compensation.

                          The Willfulness of Defendants’ Violations

       51.     Defendants knew that Plaintiff, the Potential Opt-Ins, and the Ohio Class Members

were entitled to compensation for all hours worked and overtime compensation for hours over 40

in a workweek under both federal and state law, or otherwise acted in reckless disregard for

whether they were so entitled.

       52.     Defendants intentionally and willfully circumvented the requirements of the FLSA

and state law. Defendants designed their MDS nurse classification, scheduling, timekeeping, and




                                               10
          Case: 1:20-cv-02542-JG Doc #: 1 Filed: 11/11/20 11 of 19. PageID #: 11




payroll policies and practices in an attempt to reduce employees’ paid hours and circumvent federal

and state wage-and-hour laws.



                          COLLECTIVE ACTION ALLEGATIONS

          53.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          54.   Plaintiff brings this case as an FLSA “collective action” pursuant to 29 U.S.C. §

216(b), which provides that “[a]n action to recover the liability “prescribed by the FLSA “may be

maintained against any employer … by any one or more employees for and in behalf of themselves

and other employees similarly situated.”

          55.   Plaintiff bring this case on behalf of two collective groups of MDS nurses employed

by Defendants: (1) a Salaried MDS Nurse Collective, and (2) an Hourly MDS Nurse Collective.

          56.   The Potential Opt-Ins who are “similarly situated” to Plaintiff with respect to

Defendants’ FLSA violations as to the Salaried MDS Nurse Collective consist of:

                All full-time, salaried MDS nurses who were employed by one or more of
                the Defendants during the period three years preceding the commencement
                of this action to the present.

          57.   Such persons are “similarly situated” with respect to Defendants’ FLSA violations

in that all were subject to and injured by Defendants’ unlawful timekeeping and payroll practices,

and all have the same claims against Defendants for unpaid overtime compensation, as well as for

liquidated damages, attorneys’ fees, and costs.

          58.   The Potential Opt-Ins who are “similarly situated” to Plaintiff with respect to

Defendants’ FLSA violations as to the Hourly MDS Nurse Collective consist of:




                                                  11
          Case: 1:20-cv-02542-JG Doc #: 1 Filed: 11/11/20 12 of 19. PageID #: 12




                All full-time, hourly MDS nurses who were employed by one or more of
                the Defendants during the period three years preceding the commencement
                of this action to the present.

          59.   Such persons are also “similarly situated” with respect to Defendants’ FLSA

violations in that all were subject to and injured by Defendants’ unlawful timekeeping and payroll

practices, and all have the same claims against Defendants for unpaid overtime compensation, as

well as for liquidated damages, attorneys’ fees, and costs.

          60.   Conditional certification of this case as a collective action pursuant to 29 U.S.C. §

216(b) is proper and necessary such that all such persons should receive a Court-authorized notice

informing them of the pendency of the action and giving them the opportunity to “opt in.”

          61.   Upon information and belief, the number of similarly-situated persons as to each

collective group exceeds 200. Such persons are readily identifiable through the records Defendants

have maintained, and were required to maintain, pursuant to the FLSA and Ohio law. 29 U.S.C.

§ 211(c) & 29 C.F.R. § 215.2; Ohio Const. art. II, § 34a.

                               CLASS ACTION ALLEGATIONS

          62.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          63.   Plaintiff brings this case on behalf of herself and other members of two proposed

classes: (1) a Salaried MDS Nurse Class, and (2) an Hourly MDS Nurse Class.

          64.   The Salaried MDS Nurse Class is defined as:

                All full-time, salaried MDS nurses who were employed in Ohio by one or
                more of the Defendants during the period three years preceding the
                commencement of this action to the present.

          65.   The Hourly MDS Nurse Class is defined as:




                                                 12
         Case: 1:20-cv-02542-JG Doc #: 1 Filed: 11/11/20 13 of 19. PageID #: 13




                  All full-time, hourly MDS nurses who were employed in Ohio by one or
                  more of the Defendants during the period three years preceding the
                  commencement of this action to the present.

         66.      Both Ohio Classes are so numerous that joinder of all Class Members is

impracticable. Plaintiff avers, upon information and belief, that each of the Ohio Classes totals

more than 100 employees of Defendants. The number of Class Members as well as their identities

are ascertainable from records Defendants have maintained, and was required to maintain,

pursuant to the FLSA and Ohio law. 29 U.S.C. § 211(c) & 29 C.F.R. § 215.2; Ohio Const. art. II,

§ 34a.

         67.      Questions of law or fact common to both Ohio Classes predominate.

         68.      With respect to the Salaried MDS Nurse Class, those questions include, but are not

limited to:

               a) Whether Defendants were required to pay Plaintiff and the Salaried
                  MDS Nurse Class Members one and one-half times their “regular
                  rate” for hours worked in excess of forty hours in a workweek;

               b) Whether Defendants violated Ohio law by failing timely to pay
                  Plaintiff and the Salaried MDS Nurse Class Members for all hours
                  worked on a semi-monthly basis, and never rectified that failure to
                  pay in a timely manner; and

               c) Whether Defendants deprived Plaintiff and other the Salaried MDS
                  Nurse Class Members of overtime compensation at one and one-half
                  times their “regular rate” for hours worked in excess of forty hours
                  in a workweek.

         69.      With respect to the Hourly MDS Nurse Class, those questions include, but are not

limited to:

           a) Whether Defendants required Plaintiff and other Hourly MDS Nurse
              Class Members to perform unpaid work during their unpaid lunch
              breaks;

           b) Whether Defendants knew or should have known that Plaintiff and
              other Hourly MDS Nurse Class Members were working off-the-
              clock, but still failed to pay them;


                                                   13
       Case: 1:20-cv-02542-JG Doc #: 1 Filed: 11/11/20 14 of 19. PageID #: 14




           c) Whether Defendants violated Ohio law by failing timely to pay
              Plaintiff and other Hourly MDS Nurse Class Members for all hours
              worked on a semi-monthly basis, and never rectifying that failure to
              pay in a timely manner; and

           d) Whether Defendants deprived Plaintiff and other Class Members of
              overtime compensation at one and one-half times their “regular rate”
              for hours worked in excess of forty hours in a workweek.

        70.     Plaintiff is a member of both Classes, and her claims as to both are typical of the

claims of other members of the Ohio Classes. As to both Classes, Plaintiff’s claims arise out of

the same uniform courses of conduct by Defendants, and are based on the same legal theories, as

the claims of other Class Members.

        71.     Plaintiff will fairly and adequately protect the interests of the Ohio Classes.

Plaintiff’s interests are not antagonistic to, but rather are in unison with, the interests of other Class

Members in both Classes. Plaintiff’s counsel has broad experience in handling class action

litigation, including wage-and-hour litigation, and are fully qualified to prosecute the claims of the

Ohio Classes in this case.

        72.     The questions of law or fact that are common to the Ohio Classes predominate over

any questions affecting only individual members. The primary questions that will determine

Defendants’ liability to the class, listed above, are common to the class as a whole, and

predominate over any questions affecting only individual class members.

        73.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Requiring class members to pursue their claims individually

would entail a host of separate suits, with concomitant duplication of costs, attorneys’ fees, and

demands on court resources. Many class members’ claims are sufficiently small that they would

be reluctant to incur the substantial cost, expense, and risk of pursuing their claims individually.




                                                   14
          Case: 1:20-cv-02542-JG Doc #: 1 Filed: 11/11/20 15 of 19. PageID #: 15




Certification of this case as a class action pursuant to FED. R. CIV. P. 23 will enable the issues to

be adjudicated for all class members with the efficiencies of class litigation.

                                         COUNT ONE
                                   (FLSA Overtime Violations)

          74.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          75.   Plaintiff bring this claim for violation of the FLSA’s overtime provisions on behalf

of herself and the Potential Opt-Ins who may join this case pursuant to 29 U.S.C. § 216(b).

Plaintiff’s written consent to be a party to this action pursuant to § 216(b) is filed herewith.

          76.   The FLSA required Defendants to pay their non-exempt employees overtime

compensation at one and one-half times their “regular rate” for all hours worked in excess of forty

hours in a workweek. 29 U.S.C. §§ 206, 207(e)(3); 29 C.F.R. § 778.117.

          77.   Defendants failed to pay requisite overtime compensation to Plaintiff and the

Potential Opt-Ins for all hours worked in excess of forty hours in a workweek. As more fully

described above, Defendants, in violation of law, failed to pay salaried MDS nurses any overtime

premium pay, and failed to pay hourly MDS nurses for all hours suffered or permitted to work.

          78.   By engaging in these practices, Defendants willfully violated the FLSA and

regulations thereunder that have the force and effect of law.

          79.   As a result of Defendants’ violations of the FLSA, Plaintiff and the Potential Opt-

Ins were injured in that they did not receive minimum wages and overtime compensation due to

them pursuant to the FLSA. Section 216(b) of the FLSA entitles them to an award of unpaid

overtime compensation, as well as “an additional equal amount as liquidated damages.” Section

216(b) further provides that “[t]he court … shall … allow a reasonable attorney’s fee to be paid

by the defendant, and costs of the action.”



                                                  15
          Case: 1:20-cv-02542-JG Doc #: 1 Filed: 11/11/20 16 of 19. PageID #: 16




                                         COUNT TWO
                                   (Ohio Overtime Violations)

          80.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          81.   Plaintiff brings this claim for violation of the Ohio overtime compensation statute,

Ohio Rev. Code Ann. § 4111.03, on behalf of herself, the Potential Opt-Ins, and the members of

both Ohio Classes.

          82.   At all times relevant, Defendants were employers covered by the Ohio overtime

compensation statute, Ohio Rev. Code Ann. § 4111.03.

          83.   Defendants violated the Ohio overtime compensation statute, Ohio Rev. Code Ann.

§ 4111.03, by failing to pay all overtime compensation to its MDS nurses when due.

          84.   Defendants’ violations of Ohio Rev. Code Ann. § 4111.03 injured Plaintiff, the

Potential Opt-Ins, and the members of both Ohio Classes in that they did not receive overtime

compensation due to them pursuant to that statute.

          85.   Ohio Rev. Code Ann. § 4111.10(A) provides that Defendants, having violated Ohio

Rev. Code Ann. § 4111.03, are “liable to the employee[s] affected for the full amount of the

overtime wage rate, less any amount actually paid to the employee[s] by the employer, and for

costs and reasonable attorney’s fees as may be allowed by the court.”

                                        COUNT THREE
                                (Ohio Prompt Pay Act Violations)

          86.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          87.   Ohio’s Prompt Pay Act, Ohio Rev. Code Ann. § 4113.15(A), provides that “[e]very

employer doing business in this state shall, on or before the first day of each month, pay all its




                                                 16
          Case: 1:20-cv-02542-JG Doc #: 1 Filed: 11/11/20 17 of 19. PageID #: 17




employees the wages earned by them during the first half of the preceding month ending with the

fifteenth day thereof, and shall, on or before the fifteenth day of each month, pay such employees

the wages earned by them during the last half of the preceding calendar month.”

          88.    Defendants failed to pay all wages due under Ohio’s Prompt Pay Act to Plaintiff

and the members of both Ohio Classes, which entitles them to the unpaid wages, plus “an amount

equal to six per cent of the amount of the claim still unpaid and not in contest or disputed or two

hundred dollars, whichever is greater.”

                                        COUNT FOUR
                                (Ohio Record-Keeping Violations)

          89.    Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          90.    The OFMWA required Defendants to maintain accurate and complete records of

employees’ time. Ohio Const. art. II, § 34a.

          91.    Defendants violated the OFMWA record-keeping requirement by failing to

maintain accurate and complete records of its MDS nusres’ working time.

          92.    As a result of Defendants’ record-keeping violations, Plaintiff and the members of

both Ohio Classes were injured in that Defendants do not have accurate and complete records of

their working hours.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests that the Court:

          A.     Certify this case as an FLSA “collective action” pursuant to 29
                 U.S.C. § 216(b) on behalf of the Salaried MDS Nurse Collective and
                 direct that Court-approved notice be issued to similarly-situated
                 persons informing them of this action and enabling them to opt in;

          B.     Certify this case as an FLSA “collective action” pursuant to 29
                 U.S.C. § 216(b) on behalf of the Hourly MDS Nurse Collective and



                                                 17
Case: 1:20-cv-02542-JG Doc #: 1 Filed: 11/11/20 18 of 19. PageID #: 18




      direct that Court-approved notice be issued to similarly-situated
      persons informing them of this action and enabling them to opt in;

C.    Certify this case as a class action pursuant to FED. R. CIV. P. 23 on
      behalf of Plaintiff and other members of the Hourly MDS Nurse
      Class;

D.    Certify this case as a class action pursuant to FED. R. CIV. P. 23 on
      behalf of Plaintiff and other members of the Salaried MDS Nurse
      Class;

E.    Enter judgment against Defendants and in favor of Plaintiff, the Opt-
      Ins who join this case pursuant to 29 U.S.C. § 216(b), and both Ohio
      Classes;

F.    Award compensatory damages to Plaintiff, the Opt-Ins who join this
      case pursuant to 29 U.S.C. § 216(b), and the Ohio Classes in the
      amount of their unpaid wages and commissions, as well as
      liquidated damages in an equal amount;

G.    Award Plaintiff her costs and attorneys’ fees incurred in prosecuting
      this action and such further relief as the Court deems equitable and
      just.

                                            Respectfully submitted,

                                            s/ Scott D. Perlmuter
                                            Scott D. Perlmuter (0082856)
                                            4106 Brdige Avenue
                                            Cleveland, OH 44113
                                            216-308-1522
                                            Fax: 888-604-9299
                                            scott@tittlelawfirm.com

                                            /s/ Joshua B. Fuchs
                                            Joshua B. Fuchs (0087066)
                                            THE FUCHS FIRM LLC
                                            14717 South Woodland Road
                                            Shaker Heights, Ohio 44120
                                            216-505-7500 [phone and fax]
                                            josh@fuchsfirm.com


                                            Attorneys for Plaintiff




                                       18
Case: 1:20-cv-02542-JG Doc #: 1 Filed: 11/11/20 19 of 19. PageID #: 19




                                   JURY DEMAND

Plaintiff hereby demands a trial by jury on all issues so triable.

                                                 /s/ Scott D. Perlmuter
                                                 Scott D. Perlmuter (0082856)




                                           19
